DETAILED ACTION
In response to remarks filed 19 January 2021
Status of Claims
Claims 1, 2, 5-7, 9-13, 16, 17, 21, 22, and 27-32 are pending;
Claims 1, 5, 21 and 22  are currently amended;
Claims 2, 6, 7, 9-13, 16 and 17 were previously presented;
Claims 3, 4, 8, 14, 15, 18-20 and 23-26 are cancelled;
Claims 1, 2, 21, 22 and 27-32 are allowable;
Claims 27-32 are new;
Claims 5-7, 9-13, 16 and 17 are rejected herein.
Response to Arguments
Applicant’s arguments filed 19 January 2021 have been considered but they are moot since a new reference has been introduced to reject claim 5 and its dependent claims. Claims 1 and 21 and their dependent claims are deemed allowable.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 9, 10, 12 and 24-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Genta (United States Patent No. 6,637,978) in view of Wooley (United States Patent No. 2,807,256), Yamagiwa et al (United States Patent No. 4,965,878) and Ward (U.S. Patent No. 3,480,098).
As to Claim 5, Genta discloses a machine (Figure 1, #1) configured for trench excavation, the machine comprising:
A blade arrangement (#12) configured to excavate a trench, the blade arrangement being disposed on a blade arrangement side of the machine, the blade arrangement being 
A consolidation and laying device (Figure 1, #8) configured to lay flexible casing or tube, cable or wire in the trench.
However, Genta is silent about the blade arrangement comprising a plurality of blades. Wooley discloses a blade arrangement comprising a plurality of blades (Figures 2 and 3, #21). Genta and Wooley are analogous art because they are from the same field of endeavor (i.e. blades). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to make the blade arrangement comprise a plurality of blades. The motivation would have been to increase the width of the blade assembly in order to make a wider trench.
Furthermore, Genta as modified (See above paragraph) is silent about an electronic control unit configured to control based on leveling information from a level senor of the machine, a height of each wheel of the machine via control of respective actuators for each wheel to maintain a frame of the machine in a level horizontal position relative to a ground level at which the trench is excavated and maintain the blade arrangement in a vertical position relative to the ground level at which the trench is excavated. Yamagiwa discloses an electronic control unit (Column 2, Lines 45-46) configured to control based on leveling information from a level sensor of a machine, a height of each wheel of the machine via control of respective actuators for each wheel to maintain a frame of the machine in a level horizontal position (Column 1, Line 50 to Column 2, Line 10). Genta and Yamagiwa are analogous art because they are from the same field of endeavor (i.e. vehicles). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an electronic control unit configured to control based on leveling information from a level senor of the machine, a height of each wheel of the machine via control of respective actuators for each wheel to maintain a frame of the machine in a level horizontal position relative to a ground level at which the trench is excavated and maintain the blade arrangement in a vertical position relative to the ground level at which the trench is excavated. The motivation would have been to keep the machine leveled during operation. 
Lastly, Genta as modified (See above paragraph) is silent about an electronic control unit configured to control a height of either a first side or a second side of the machine to maintain a frame of 
As to Claim 9, Genta as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Genta as modified also teaches further comprising a consolidation and laying device (Genta: Figure 1, #8) configured to clear and safeguard the trench from collapse while laying the flexible casing or tube, cable or wire in the trench.
As to Claim 10, Genta as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Genta as modified also teaches wherein the consolidation and laying device (#8) comprises a concave front end (Genta: Figure 1, #17a) which faces and follows a periphery of the blade arrangement.
As to Claim 12, Genta as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). However, Genta as modified is silent about wherein the plurality of blades of the blade arrangement comprise a first blade, a second blade, and a third blade that are axially aligned, the working portion of the first blade, the second blade and the third blade are located at an outer periphery of the respective blade, a central portion is located around an axial center of the respective blade, and a blade Figure 3 shows three blades) that are axially aligned, the working portion (Annotated figure A, “working portion”) of the first blade, the second blade and the third blade are located at an outer periphery of the respective blade, a central portion (Annotated figure A, “central portion”) is located around an axial center of the respective blade, and a blade support structure (Annotated figure A, “blade support structure”) extends between the working portion and the central portion. At the time of the invention, it would have been obvious to a person of ordinary skill In the art to make the plurality of blades of the blade arrangement comprise a first blade, a second blade, and a third blade that are axially aligned, the working portion of the first blade, the second blade and the third blade are located at an outer periphery of the respective blade, a central portion is located around an axial center of the respective blade, and a blade support structure extending between the working portion and the central portion. The motivation would have been to increase the width of the assembly to create a wider trench when needed. Accordingly, Genta as modified teaches wherein the plurality of blades of the blade arrangement comprise a first blade, a second blade, and a third blade that are axially aligned, the working portion of the first blade, the second blade and the third blade are located at an outer periphery of the respective blade, a central portion is located around an axial center of the respective blade, and a blade support structure extending between the working portion and the central portion.

    PNG
    media_image1.png
    937
    1021
    media_image1.png
    Greyscale

Figure A. Blade assembly (Wooley)
As to Claim 24, Genta as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Genta as modified also teaches wherein controlling a height of either the first side or the second side of the machine comprises individually controlling one of the wheels of the machine in order to control ground clearance between the frame and the one of the wheels (Ward: Figure 4).
As to Claim 25, Genta as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Genta as modified also teaches wherein controlling a height of either the first side or the second side of the machine comprises controlling a pair of wheels located on either the first side or the second side of the machine in order to control ground clearance between the frame and the pair of wheels (Ward: Figure 4).
As to Claim 26, Genta as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Genta as modified also teaches wherein controlling a height of either the first side or the second side of the machine comprises controlling a scissor mechanism to which wheels of the machine are attached (Ward: Figure 4).
Claims 6 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Genta (United States Patent No. 6,637,978) in view of Wooley (United States Patent No. 2,807,256), Yamagiwa et al (United States Patent No. 4,965,878) and Ward (U.S. Patent No. 3,480,098); and further in view of Tucker et al (United States Patent Application Publication No. 2008/0125942).
As to Claim 6, Genta as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). However, Genta as modified is silent about a GPS receiver configured to save positional data of the machine during excavation of a trench via the blade arrangement; and document the excavated trench and an amount and a type of a flexible casing or tube, cable, or wire laid into the trench on a digital map using the positional data. Tucker discloses a GPS receiver configured to save positional data of the machine during excavation of a trench via the blade assembly (Paragraph 0073 states “In block 601 the software for filtration, which is part of the microprocessor 553, retrieves stored positional coordinates of assets and incoming GPS positional coordinates of the digging equipment”); and document the excavated trench and an amount and a type of a flexible casing or tube, cable, or wire laid into the trench on a digital map using the positional data (Claim 1 of Tucker states “recording a location of an utility asset as the utility asset is being installed; displaying the location of the installed utility asset with imagery and mapping information on a display, in relation to a location of a ground breaking equipment”. Paragraph 0022 states “As another example, the utility location system may be installed on equipment that creates a trench or tunnel for a utility (e.g., a pipe). Here, a GPS antenna and associated components may be located at or near an end of the equipment that creates the trench or tunnel. In this way, the location of where the pipe will be installed may be recorded”. Paragraph 0027 states “A utility location system may be incorporated into installation equipment such as excavation equipment to record the location where an asset is to be installed. For example, a GPS receiver and antenna may be located in a cab of excavation equipment and a mechanism (e.g., sensors) provided to reference the location of the GPS receiver to the location of a component of the excavation equipment that creates a trench, a tunnel, etc., within which the asset is installed. In this way, the location of the trench may be accurately determined” Paragraph 0046 states “The GPS location data collected for an asset as described herein, may be combined with other information relating to the asset. Such information may include, for example, information regarding characteristics of the utility such as the owner of the utility, the type of utility (e.g., water, line, electrical cable) and the date of installation, Such information also may describe attributes of the surrounding area and may be used in conjunction with a damage prevention system”. Paragraph 0024 states “In some embodiments a utility location system constructed in accordance with the teachings herein may include a data logger. The data logger may, for example, locate assets such as utility lines and components by measuring and recording the positional coordinates provided by a GPS system. This coordinate data and other data may then be merged with a digital site data record (e.g., a grid, construction site, work area, and the like) process (e.g., stored in a database or other data memory).” Therefore, an amount of pipe, cable, wire, etc installed in the ground can be determined by adding the distances between positional coordinates of the installed amount of pipe, cable, wire, etc). Genta and Tucker are analogous art because they are from the same field of endeavor (i.e. trench makers). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a GPS receiver configured to save positional data of the machine during excavation of a trench via the blade assembly; and document the excavated trench and an amount and a type of a flexible casing or tube, cable, or wire laid into the trench on a digital map using the positional data. The motivation would have been to monitor the progress of the excavation process and obtain records that help locating and identifying the installed wire. Furthermore, Genta as modified is silent about further comprising a device configured to monitor a cutting depth of the trench during the excavation of the trench. Tucker discloses a device configured to monitor a cutting depth of the trench during the excavation of the trench (Paragraph 0107 states “In one embodiment, an excavator guidance system processes inputs from the GPS to establish its known position, compares the position to a construction design to determine the lateral alignment and vertical elevation of the desired excavation, and consults a data base for the presence of utilities or other obstructions located within the work path”. Paragraphs 0110-0015 states “The “Where should I be” question is answered by comparing the current position to the desired position depicted on a construction specification. Any deviation between the two is determined by the system's Resolver module, measured and displayed on a monitor. Preferably, the excavation Machine Longitudinal Axis is aligned with (overlay) the Lateral Alignment of the construction feature design. In addition, the vertical elevation of the trench floor, centerline of a bore or other reference is displayed and differences (deviations) from the Dig Plan alignment are determined. Examples of Vertical Alignment include: 1) A trench floor that is “level” 2) A trench floor that slopes at a constant gradient between two or more points 3) A trench floor that is a specific distance (depth) below the topographical surface directly upon which the machine is operating. 4) Any of these may be applied to precision boring or ramming operations as a centerline alignment”). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a device configured to monitor a cutting depth of the trench during the excavation of the trench. The motivation would have been to ensure the trench is cut at a desired level. 
As to Claim 7, Genta as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). However, Genta as modified is silent further comprising a device configured to save the cutting depth in combination with the positional data. Tucker further discloses a device configured to save the cutting depth in combination with the positional data (Paragraph 0024 states “In some embodiments a utility location system constructed in accordance with the teachings herein may include a data logger. The data logger may, for example, locate assets such as utility lines and components by measuring and recording the positional coordinates provided by a GPS system. This coordinate data and other data may then be merged with a digital site data record -e.g., a grid, construction site, work area, and the like- process -e.g., stored in a database or other data memory-”). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a device configured to save the cutting depth in combination with the positional data. The motivation would have been to keep records of the trench making process. Accordingly, Genta as modified teaches further comprising a device configured to save the cutting depth in combination with the positional data.
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Genta (United States Patent No. 6,637,978) in view of Wooley (United States Patent No. 2,807,256), Yamagiwa et al (United States Patent No. 4,965,878) and Ward (U.S. Patent No. 3,480,098); and further in view of Lansdale (United States Patent No. 5,913,638).
As to Claim 11, Genta as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Genta as modified also teaches wherein the consolidation and laying device further comprises a first sidewall and a second sidewall (Genta: Right and left walls of #8) extending to a bottom of the consolidation and laying device. However, Genta as modified is silent about the bottom being disposed above a lowest portion of the blade arrangement. Lansdale discloses a bottom of a consolidation and laying device (Figure 2, #40) disposed above the lowermost portion of a blade Figure 2, #26). Genta and Lansdale are analogous art because they are from the same field of endeavor (i.e. trench makers). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to make the bottom of the consolidation and laying device disposed above a lowest portion of the blade arrangement. The motivation would have been to provide better engage the soil to be cut and avoid damage to the laying device due to friction. Accordingly, Genta as modified teaches the bottom being disposed above a lowest portion of the blade arrangement.
Claims 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Genta (United States Patent No. 6,637,978) in view of Wooley (United States Patent No. 2,807,256), Yamagiwa et al (United States Patent No. 4,965,878) and Ward (U.S. Patent No. 3,480,098); and further in view of Hirashita et al (European Patent Application No. 869,223).
As to Claim 13, Genta as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). However, Genta as modified is silent about a first spacer structure disposed between the first blade and the second blade and a second spacer structure disposed between the second blade and the third blade, each of the first and second spacer structure comprising a center, a plurality of segments extending from the center toward an outer periphery of the blade assembly, and a hole disposed between each segment of the plurality of segments to form a compartment between neighboring blades of the blade assembly. Hirashita discloses a spacer structure (Figure 21, #37) disposed between a first blade (Figure 21, #35) and a second blade (Figure 21, #36) the spacer structure comprising a center (Figure 21, #37a), a plurality of segments (There are three segments defined by holes #37c) extending from the center toward an outer periphery of the blade assembly, and a hole (Figure 21, #37c) disposed between each segment of the plurality of segments to form a compartment between neighboring blades of the blade assembly (The holes cooperate with the walls of blades #35 and #37 to form compartments). Genta and Hirashita are analogous art because they are from the same field of endeavor (i.e. blades for trenches). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a first spacer structure disposed between the first blade and the second blade and a second spacer structure disposed between the second blade and the third blade, each of the first and second spacer structure comprising a center, a plurality of segments extending from the center toward an outer periphery of the blade assembly, and a hole disposed between each segment of the plurality of segments Providing a first and second spacer structure with the exact configuration is merely a duplication of parts). The motivation would have been to make a wider trench. Accordingly, Genta as modified teaches a first spacer structure disposed between the first blade and the second blade and a second spacer structure disposed between the second blade and the third blade, each of the first and second spacer structure comprising a center, a plurality of segments extending from the center toward an outer periphery of the blade assembly, and a hole disposed between each segment of the plurality of segments to form a compartment between neighboring blades of the blade assembly. 
As to Claim 14, Genta as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). However, Genta as modified is silent about wherein the first blade comprises a plurality of first bores, each one of the plurality of first bores perforating the first blade into a respective compartment of the first spacer structure, and wherein the second blade comprises a plurality of second bores corresponding and axially aligned with the plurality of first bores, each one of the plurality of second bores perforating the second blade to extend between corresponding compartments of the first spacer structure and the second spacer structure. Hirashita further discloses a first blade (#35) comprising a plurality of first bores (#35e), each one of the plurality of first bores perforating the first blade (#37) into a respective compartment (#37c) of the first spacer structure, and wherein the second blade (#36) comprises a plurality of second bores (#36e) corresponding and axially aligned with the plurality of first bores (#35e), each one of the plurality of second bores (#36e) perforating the second blade (#36). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to make the first blade comprise a plurality of first bores, each one of the plurality of first bores perforating the first blade into a respective compartment of the first spacer structure, and wherein the second blade comprises a plurality of second bores corresponding and axially aligned with the plurality of first bores, each one of the plurality of second bores perforating the second blade to extend between corresponding compartments of the first spacer structure and the second spacer structure (In Claim 13, identical first and second spacer structures were added and therefore since the second blade is in the middle with one spacer structure in one side and the other spacer structure on the other side then the plurality of second bores perforate the second blade to extend between corresponding compartments of the first spacer structure and the second spacer structure). The motivation would have been to channel fluid through the blades towards the outer periphery of the blade for easier cutting of the ground. Accordingly, Genta as modified teaches wherein the first blade comprises a plurality of first bores, each one of the plurality of first bores perforating the first blade into a respective compartment of the first spacer structure, and wherein the second blade comprises a plurality of second bores corresponding and axially aligned with the plurality of first bores, each one of the plurality of second bores perforating the second blade to extend between corresponding compartments of the first spacer structure and the second spacer structure.
As to Claim 15, Genta as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Genta as modified also teaches wherein the plurality of first bores (Hirashita: #35e) and the plurality of second bores (Hirashita: #36e) are disposed proximate to the central portion (Hirashita: #35c, #36c) of the first blade and the second blade respectively (Hirashita: Figure 21).
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Genta (United States Patent No. 6,637,978) in view of Wooley (United States Patent No. 2,807,256), Yamagiwa et al (United States Patent No. 4,965,878) and Ward (U.S. Patent No. 3,480,098); and further in view of Gerber (United States Patent No. 4,653,362).
As to Claim 16, Genta as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). However, Genta as modified is silent about wherein the machine further comprises a temperature sensor for sensing a temperature of the blade arrangement. Gerber discloses a machine comprising a temperature sensor for sensing a temperature of the blade arrangement (Gerber’s Claim 2). Genta and Gerber are analogous art because they are from the same field of endeavor or problem-solving area (i.e. cutting means). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a temperature sensor for sensing the temperature of the blade arrangement. The motivation would have been to avoid excessive heating of the system. Accordingly, Genta as modified teaches wherein the machine further comprises a temperature sensor for sensing a temperature of the blade arrangement.
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Genta (United States Patent No. 6,637,978) in view of Wooley (United States Patent No. 2,807,256), Yamagiwa et al (United States Patent No. 4,965,878) and Ward (U.S. Patent No. 3,480,098); and further in view of Miller (United States Patent No. 8,480,332).
As to Claim 17, Genta as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Genta as modified also teaches wherein the machine further comprises a disc guard (Genta: Figure 1, #10) that covers a portion of the blade arrangement that is above ground during the trench excavation, the disc guard having a width slightly larger than a width of the blade. However, Genta as modified is silent about wherein the machine further comprises a dust duct having a dust outlet for exiting dust or debris from a volume confined by the disc guard; the dust duct having a dust inlet arranged proximate to the ground and the blade arrangement; wherein an upper wall of the dust duct is at least partly defined by a flexible sealing member sealing towards the blade arrangement. Miller discloses a blade arrangement (#32) with a dust duct (#50A, #50B) having a dust outlet (#51) for exiting dust or debris from a volume confined by a disc guard (#35); a dust duct (Miller: #50A, #50B) with a dust inlet (Miller: Connection between #50A and #35 and connection between #50B and #35) arranged proximate to the ground and the blade arrangement; wherein an upper wall of the dust duct (Miller: #50A, #50B, #51) is at least partly defined by a flexible sealing member sealing towards the blade arrangement (The walls of the ducts of Miller are flexible in order to allow the blade to be placed on the ground as shown in figure 1 of Miller and away from the ground as shown in figure 5 of Miller. Since the material is flexible and it seals the contents within the interior space of the duct, then the walls of the duct -including the upper wall interpreted as the upper half of the duct- are defined by a flexible sealing member and since it is connected to the blade arrangement, then it seals towards the blade arrangement). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a dust duct having a dust outlet for exiting dust or debris from the volume confined by the dust duct in the disc guard; to make the dust duct having a dust inlet arranged proximate to the ground and the blade arrangement and wherein an upper wall of the dust duct is at least partly defined by a flexible sealing member sealing towards the blade arrangement. The motivation would have been to vacuum dust off the blades. Accordingly, Genta as modified teaches wherein the machine further comprises a dust duct having a dust outlet for exiting dust or debris from a volume confined by the disc guard; the dust duct having a dust inlet .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 8:30AM to 5:00PM AST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678